Exhibit 4.1 NUMBER *000* NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT INCORPORATED UNDER THE LAWS OF THE STATE OF Nevada SHARES *000* CUSIP NO.451600100 Ideal Financial Solutions, Inc. AUTHORIZED COMMON STOCK: [] SHARES PAR VALUE: $.001 This Certifies that Specimen Is That Record Holder Of Specimen Shares of IDEAL FINANCIAL SOLUTIONS, INC. Common Stock transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney, upon surrender of this Certificate properly endorsed.This Certificate is not valid countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: Secretary: /s/ President:/s/ NOT VALID UNLESS COUNTERSIGNED BY TRANSFER AGENT Countersigned & Registered Nevada Agency and Trust Company 50 West Liberty Street ∙ Suite 880 ∙ Reno, Nevada 89501 By:
